Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 20, 2013

                                    No. 04-13-00439-CV

                                  Rodolfo Rivera MUNOZ,
                                         Appellant

                                              v.

 THE CITY OF BALCONES HEIGHTS, The City of San Antonio, and The State of Texas,
                            Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-01985
                         Honorable Peter A. Sakai, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

        We order that appellees The City of Balcones Heights, The City of San Antonio, and The
State of Texas recover their costs of this appeal, if any, from appellant Rodolfo Rivera Munoz.

       It is so ORDERED on November 20, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2013.

                                               _____________________________
                                               Keith E. Hottle, Clerk